DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radial center ridge (27) of the fastening parts” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4 and 9 objected to because of the following informalities:  
Re. Cl. 1, the limitations “the assembled state” and “the inner mantle surface” should read “an assembled state” and “an inner mantle surface” since neither are previously mentioned. This would avoid antecedent basis confusion.
Re. Cl. 4, the limitation “the transition of the end faces” should read “a transition of end faces” since neither a transition or end faces are previously mentioned.  This would avoid antecedent basis confusion.
Re. Cl. 9, the limitation “the outer mantle surface” should read “an outer mantle surface” since an outer mantle surface is not previously mentioned.  This would avoid antecedent basis confusion.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “having an elliptical, in particular a circular cross-section” renders the claim indefinite in the Examiner’s position.  It appears as though the Applicant is intending to broadly claim an elliptical cross-section and then limit the elliptical cross-section to be circular.  In other words, it appears as though the Applicant is using elliptical as the genus and circular as the species.  However, these two shapes have different meanings and it is the Examiner’s position that an elliptical shape is not broader than a circular shape, they are distinct from one another.  An ellipse is known to be defined as a regular oval shape traced by a point moving in a plane so that the sum of its distances from two other points (the foci) is constant, or resulting when a cone is cut by an oblique plane which does not intersect the base whereas a circle is known to be defined as a  round plane figure whose boundary (the circumference) consists of points equidistant from a fixed point (the center). Therefore, a particular ellipse does not appear to be a circle as claimed, rending the claim indefinite in the Examiner’s position.  For the purpose of examination, the Examiner will treat the limitation to refer to a round, in particular a circular cross-section.  It is suggested that the Applicant amend the claim so as to not contradict itself.
Re. Cls. 1, 4, 7 and 13, the phrases "in particular" and “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the Examiner will treat these limitations as optional and not required since they appear to refer to a preferred embodiment, not a required embodiment.  It is suggested that the Applicant amend the limitations to clearly specify if these particular configurations are required by the claims or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schon US 4270250 (hereinafter Schon).
Re. Cl. 1, Schon discloses: A device for fastening hoses (Fig. 1), comprising two fastening parts (1, 2, Fig. 1) that can be connected with one another (see Fig. 1), which form a passage having an elliptical (see passage created by 7-8, Fig. 1), in particular a circular cross-section, in the assembled state, wherein at least one radially circumferential groove (see 6, Fig. 3) having an arc-shaped (see Fig. 1-3, due to 6’s being in the curved surfaces of 1-2, they would have an arc-shape), in particular an edge-free, cross-section is arranged in the inner mantle surface of the passage (see Fig. 1-3).
Re. Cl. 2, Schon discloses: wherein at least two circumferential grooves (see 3’s Fig. 3) are arranged parallel to one another (see Fig. 3).
Re. Cl. 3, Schon discloses: the inner mantle surface of the passage formed by the fastening parts is configured to be essentially smooth, at least outside of the inner mantle surface provided with the at least one groove (see Fig. 3, the surface of 1-2 other than where the grooves 6 are locates is essentially smooth).
Re. Cl. 5, Schon discloses: the at least one groove is provided with a profile and/or with texturing, at least in certain regions (see Fig. 3, the grooves have a trapezoidal profile).
Re. Cl. 12, Schon discloses: the fastening parts are configured to be identical (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schon in view of Koenig US 2016/0334044 (hereinafter Koenig).

    PNG
    media_image1.png
    258
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    603
    media_image2.png
    Greyscale

(7-8, Fig. 1-3), which insert parts form an insert (see Fig. 1, insert formed by 7-8) in the assembled state of the fastening parts (see Fig. 1), which insert forms the passage (see Fig. 1) the insert parts are produced from a material that is different from the material of the fastening parts (Col. 2, Lines 52-55 and Col. 3, Lines 5-8), in particular a more elastic material, the two insert parts of the insert form a hollow-cylindrical base body (see Fig. 1-3), on the outer mantle surface of which two radially circumferential ridges (9, Fig. 2-3) are formed at a distance from one another (see Fig. 2-3), between which ridges a radial center ridge (27) of the fastening parts engages (see annotated figure 3); the circumferential ridges are provided with recesses (see Fig. 2, recesses provided between 9’s) that are arranged at a distance from one another (spaced a distance from one another by 9’s), and thereby a comb-like ridge shape is formed (see Fig. 2-3, the ridges 9 and spaces between the ridges 9 form a comb like shape); and the insert parts (4) are configured to be identical (see Fig. 1-3, 7-8 have identical structures).  Re. Cls. 6 and 8, Schon does not disclose the insert forms the passage provided with the at least one groove (Cl. 6), the insert parts are formed from a thermoplastic elastomer (Cl. 8).  Re. Cls. 6 and 8, Koenig discloses an alternate device (Fig. 1) for fastening hoses which has fastening parts (2s Fig. 1) that secure together and clamp a hose between them.  Re. Cl. 6, Koenig discloses the fastening parts each have an insert part (3, Fig. 1), which insert parts form an insert in the assembled state (see Fig. 1), which insert forms the passage provided with at least one groove (see annotated figure 1, the at least one groove is bounded by and formed within the projections 45).  Re. Cl. 8, Koenig discloses the insert parts are formed from a thermoplastic elastomer (Paragraph 0025, Lines 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schon device to include the projections (45) of Koenig since Koenig states that such a modification provide a contact surface for hose bodies and when they include transition radii, they provide particular suitability for hose fastening (Paragraph 0027, Lines 11-19). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserts of Schon to be thermoplastic elastomer since it has been held obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schon in view of Goodwin US 7007900 (hereinafter Goodwin).
Re. Cl. 4, Schon does not disclose the transition of the end faces of the fastening parts to the passage is rounded off and in particular is configured to be free of edges. Goodwin discloses a cable fastener (Fig. 3) formed of fastening parts (12, 14, Fig. 3) that have transitions of the end faces of the fastening parts to the passage is rounded off and in particular is configured to be free of edges (see 52a-b, 53a-b, 56a-b, 57a-b in Figs. 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition edges of Schon to be .     
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schon in view of Pieske US 2018/0320800 (hereinafter Pieske).
Re. Cl. 13, Schon does not disclose the fastening parts are produced from an elastic plastic, preferably from a thermoplastic elastomer (TPE).  Pieske discloses a clamping device (Fig. 1) which has fastening parts (11, Fig. 1) that are formed from an elastic plastic (Paragraph 0017, Lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Schon device to be made out of elastic plastic as disclosed by Pieske since it has been held obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. Pieske also states that the materials are particularly advantageous (see Paragraph 0017, Lines 1-4).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brothers US 5971663, Hennon US 2010/0308183, and Hiss US 2012/0006948 disclose other known clamps which are particularly pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632